Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1, 10 and 21 filed 02/19/2021 have been amended. Claims 1-18 & 21-22 are pending and have been rejected. Claims 19-20 were previously canceled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Response to Arguments
Applicant representative asserts that Newman and Krikorian fail to teach or suggest “determining information associated with the portion of the multimedia content, the information at least a starting time of the portion of the multimedia content and indicating whether the multimedia content is available from a second service provider”. 	However, the Examiner respectfully disagrees as Newman et al. (U.S. Publication 2018/0063591) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.
Claims 1, 2, 5, 6, 10, 11, 14, 15 & 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Publication 2018/0063591) in view of Relyea et al. (U.S. Publication 2014/0380354) 

As to claim 1, Newman discloses a method for sharing content, comprising:  	receiving a selection to share a portion of the multimedia content obtained from a first service provider and presented by an output device (Newman, see [0058], user device can receive playback status data corresponding to media items played on user device. See [0063], user device can receive a selection of a presented media item provided by a content provider. The Examiner interprets the user device as the output device);  	determining information associated with the portion of the multimedia content, the information at least a starting time of the portion of the multimedia content and indicating whether the multimedia content is available from a second service provider (Newman, see [0028], universal content database can 
 	transmitting a user-interactive identifier and at least one of the information or the portion of the multimedia content to the one or more selected users, the user-interactive identifier, when activated by the one or more selected users, enabling playback the multimedia content at a second starting time from at least one of the first service provider and the second service provider, wherein the second starting time is earlier than the first starting time. 	However, Relyea discloses receiving a selection of one or more users to share the portion of the multimedia content with (Relyea, see fig. 11, user has shared clip in a social media post); 	transmitting a user-interactive identifier and at least one of the information or the portion of the multimedia content to the one or more selected users (Relyea, see [0037], clip (media program) sharing facility transmits hyperlink data for use by the computing devices to link to and access the clip), the user-interactive identifier, when activated by the one or more selected users, enabling playback the multimedia content at a second starting time from at least one of the first service provider and the second service provider, wherein the second starting time is earlier than the first starting time (Relyea, see fig. 4,  the time of the sponsor 1 of the other sponsors can be earlier than the sponsor 1 of the commercial break sponsors. See [0030], sponsor pays for distribution of an advertisement in a commercial break of a television program (media program) that is distributed). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Relyea in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method of media clip sharing with sponsor carryover from the teachings of Relyea.

As to claim 2, Newman in view of Relyea discloses everything disclosed in claim 1. Newman further discloses wherein the information includes at least one of: metadata information associated with the multimedia content; a service providing the multimedia content; a source device providing the multimedia content; a time index associated with the multimedia content (Newman, see [0037], playback location data can include time index for the media item); and a unique identification assigned to the multimedia content by the service providing the multimedia content. 

As to claim 5, Newman in view of Relyea discloses everything disclosed in claim 1. Relyea further discloses recording at least the portion of the multimedia content presented by the output device in a buffer (Relyea, see [0068-0069] and fig. 7-8, a recording of the video being played back may start at a time that coincides with the dropping of the representation of the video playback in the clip drop area)

As to claim 6, Newman in view of Relyea discloses everything disclosed in claim 1. Relyea further discloses recording at least the portion of the multimedia content presented by the output device for a time period indicated by a user input (Relyea, see [0068-0069] and fig. 7-8, GUI view includes a clip information area that contains information about the clip being recorded, wherein the information indicates a type of media program that is being recorded (e.g., a "Live TV" type of media program), the current elapsed time of the recording, and the remaining time that can be recorded until a predefined maximum clip duration will be reached or until the end of the media program. See [0070], GUI view 900 can include an indication 904 of a start (e.g., a start time) of the video clip and an indication 906 of a stop (e.g., a stop time) of the video clip). 	As to claim 10, Newman a system for sharing multimedia content, comprising:  	one or more processors (Newman, see [0079], processors);
transmitting a user-interactive identifier and at least one of the information or the portion of the multimedia content to the one or more selected users, the user-interactive identifier, when activated by the one or more selected users, enabling playback the multimedia content at a second starting time from at least one of the first service provider and the second service provider, wherein the second starting time is earlier than the first starting time. 	However, Relyea discloses receiving a selection of one or more users to share the portion of the multimedia content with (Relyea, see fig. 11, user has shared clip in a social media post); 	transmitting a user-interactive identifier and at least one of the information or the portion of the multimedia content to the one or more selected users (Relyea, see [0037], clip (media program) sharing facility transmits hyperlink data for use by the computing devices to link to and access the clip), the user-interactive identifier, when activated by the one or more selected users, enabling playback the multimedia 
 One of ordinary skill in the art would have been motivated because it would allow to conveniently share a clip of the media program to a social network by posting the clip and/or a link to the clip to a social networking site (Relyea – 0001).

As to claim 11, Newman in view of Relyea discloses everything disclosed in claim 10. Newman further disclose wherein the information includes at least one of: metadata information associated with the multimedia content; a service providing the multimedia content; a source providing the multimedia content; a time index associated with the multimedia content (Newman, see [0037], playback location data can include time index for the media item); and a unique identification assigned to the multimedia content by the service providing the multimedia content.

As to claim 14, Newman in view of Relyea discloses everything disclosed in claim 10. Relyea further discloses wherein said receiving the selection to share the portion of the multimedia content comprises recording at least the portion of the multimedia content presented by the output device in a buffer (Relyea, see [0068-0069] and fig. 7-8, a recording of the video being played back may start at a time that coincides with the dropping of the representation of the video playback in the clip drop area).

As to claim 15, Newman in view of Relyea discloses everything disclosed in claim 10. Relyea further discloses wherein said receiving the selection to share the portion of the multimedia content 

As to claim 21, Newman discloses a multimedia switching device, comprising:  	one or more processors (Newman, see [0079], processors);  	one or more memory devices that store instructions configured to be executed by the one or more processors (Newman, see [0079], memory coupled to processors), the instructions configured to perform operations comprising:  	receiving a selection to share a portion of the multimedia content obtained from a first service provider and presented by an output device (Newman, see [0058], user device can receive playback status data corresponding to media items played on user device. See [0063], user device can receive a selection of a presented media item provided by a content provider. The Examiner interprets the user device as the output device);  	determining information associated with the portion of the multimedia content, the information indicating whether the multimedia content is available from a second service provider (Newman, see [0028], universal content database can be a catalogue of media items and media item metadata provided by or available through the various content providers that have content provider applications that can be installed on user device. See [0033], when content aggregator server receives content provider metadata in response to the queries or searches, the content aggregator server can receive content provider metadata that indicates a particular media item is available from several different content providers);  	Newman is silent to receiving a selection of one or more users to share the portion of the multimedia content with;

 One of ordinary skill in the art would have been motivated because it would allow to conveniently share a clip of the media program to a social network by posting the clip and/or a link to the clip to a social networking site (Relyea – 0001).

Claims 7, 8, 16 & 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Publication 2018/0063591) in view of Relyea et al. (U.S. Publication 2014/0380354) & Krikorian et al. (U.S. Publication 2007/0168543)


 One of ordinary skill in the art would have been motivated because it would allow to recording of media content and sharing the recorded media content with other users (Krikorian – 0010).

As to claim 8, Newman in view of Relyea discloses everything disclosed in claim 1, but is silent to analyzing one or frames of the portion of the multimedia content to obtain additional information relating to the portion of the multimedia content; and providing the additional information to a user. 	However, Krikorian discloses analyzing one or frames of the portion of the multimedia content to obtain additional information relating to the portion of the multimedia content (Krikorian, see [0036-0037], media editing window is adjacent to the media play window, wherein the media editing window includes a video window displaying the cached media content. The video editing window also includes a slider, wherein the user can make the selection by marking the start and end points on the slider. The user selects a frame within the media clip as a representative thumbnail image for the media clip in order to create a media clip based on the user selection); and providing the additional information to a user (Krikorian, see [0038], the media device tags information to the media clip, such as metadata that describes the clip).

 One of ordinary skill in the art would have been motivated because it would allow to recording of media content and sharing the recorded media content with other users (Krikorian – 0010).
As to claim 16, Newman in view of Relyea discloses everything disclosed in claim 10, but is silent to wherein instructions are further configured to enable editing the portion of the multimedia content. 	However, Krikorian discloses wherein instructions are further configured to enable editing the portion of the multimedia content (Krikorian, see [0029], media device includes media editor module, wherein the media editor module can cache the media content played and provide users with an editing window to define a media clip from the cached content).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Relyea and Krikorian in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method of media clip sharing with sponsor carryover from the teachings of Relyea and the method of capturing and sharing media content from the teachings of Krikorian.
 One of ordinary skill in the art would have been motivated because it would allow to recording of media content and sharing the recorded media content with other users (Krikorian – 0010).

As to claim 17, Newman in view of Relyea discloses everything disclosed in claim 10, but is silent to wherein instructions are further analyze one or frames of the portion of the multimedia content to obtain additional information relating to the portion of the multimedia content; and wherein the systems further comprises a display device configured to provide the additional information to a user.
However, Krikorian discloses wherein instructions are further analyze one or frames of the portion of the multimedia content to obtain additional information relating to the portion of the multimedia content (Krikorian, see [0036-0037], media editing window is adjacent to the media play window, wherein the 
 One of ordinary skill in the art would have been motivated because it would allow to recording of media content and sharing the recorded media content with other users (Krikorian – 0010).


Claims 4, 9, 13, 18 & 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Publication 2018/0063591) in view of Relyea et al. (U.S. Publication 2014/0380354) & Sylvain et al. (U.S. Patent No. 7,996,566) 

As to claim 4, Newman in view of Krikorian discloses everything disclosed in claim 1, but is silent to wherein the user-interactive identifier is a uniform resource locator. 	However, Sylvain discloses wherein the user-interactive identifier is a uniform resource locator (Sylvain, see col 10 lines 53-67, invitation link for media content being shared is a URL).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Newman in view of Krikorian's disclosure to include Sylvain’s limitations in order to begin streaming the selected media to a media player that is shared with other participants (Sylvain, see col 10 lines 53-67).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Relyea and Sylvain in order to further 
 One of ordinary skill in the art would have been motivated because it would allow to begin streaming the selected media to a media player that is shared with other participants (Sylvain, see col 10 lines 53-67).

As to claim 9, Krikorian in view of Sylvain discloses everything disclosed in claim 1, but is silent wherein said receiving the selection to share the portion of the multimedia content, said determining information, said receiving the selection of one or more users, and said transmitting are performed while the multimedia content is continuously provided on a display device. 	However, Sylvain discloses wherein said receiving the selection to share the portion of the multimedia content, said determining information, said receiving the selection of one or more users, and said transmitting are performed while the multimedia content is continuously provided on a display device (Sylvain, see fig. 6 & 7, invitation contains a preview of the media being shared with information (date, time, URL link) and the selected participants (users) to whom the invitation will be sent to).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Relyea and Sylvain in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method of media clip sharing with sponsor carryover from the teachings of Relyea and the method of facilitating media sharing from the teachings of Sylvain.
 One of ordinary skill in the art would have been motivated because it would allow to begin streaming the selected media to a media player that is shared with other participants (Sylvain, see col 10 lines 53-67).


As to claim 13, Newman in view of Krikorian discloses everything disclosed in claim 10, but is silent to wherein the user-interactive identifier is a uniform resource locator.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Relyea and Sylvain in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method of media clip sharing with sponsor carryover from the teachings of Relyea and the method of facilitating media sharing from the teachings of Sylvain.
 One of ordinary skill in the art would have been motivated because it would allow to begin streaming the selected media to a media player that is shared with other participants (Sylvain, see col 10 lines 53-67).

 	As to claim 18, Newman in view of Krikorian discloses everything disclosed in claim 10, but is silent to wherein a display device is configured to continuously provide the multimedia content while said receiving the selection to share the portion of the multimedia content, said determining information, said receiving the selection of one or more users, and said transmitting are performed. 	However, Sylvain discloses wherein a display device is configured to continuously provide the multimedia content while said receiving the selection to share the portion of the multimedia content, said determining information, said receiving the selection of one or more users, and said transmitting are performed (Sylvain, see fig. 6 & 7, invitation contains a preview of the media being shared with information (date, time, URL link) and the selected participants (users) to whom the invitation will be sent to).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Relyea and Sylvain in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method of media clip sharing with sponsor carryover from the teachings of Relyea and the method of facilitating media sharing from the teachings of Sylvain.



 	As to claim 22, Newman in view of Krikorian discloses everything disclosed in claim 21, but is silent to wherein a display device is configured to continuously provide the multimedia content while said receiving the selection to share the portion of the multimedia content, said determining information, said receiving the selection of one or more users, and said transmitting are performed. 	However, Sylvan discloses wherein a display device is configured to continuously provide the multimedia content while said receiving the selection to share the portion of the multimedia content, said determining information, said receiving the selection of one or more users, and said transmitting are performed (Sylvain, see fig. 6 & 7, invitation contains a preview of the media being shared with information (date, time, URL link) and the selected participants (users) to whom the invitation will be sent to).   
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Relyea and Sylvain in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method of media clip sharing with sponsor carryover from the teachings of Relyea and the method of facilitating media sharing from the teachings of Sylvain.
 One of ordinary skill in the art would have been motivated because it would allow to begin streaming the selected media to a media player that is shared with other participants (Sylvain, see col 10 lines 53-67).

Claims 3 & 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. (U.S. Publication 2018/0063591) in view of Relyea et al. (U.S. Publication 2014/0380354) & Woods et al. (U.S. Publication 2013/0346867)


 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Relyea and Woods in order to further modify the method of providing the universal browse and watch list from the teachings of Newman with the method of media clip sharing with sponsor carryover from the teachings of Relyea and the method of automatically generating a media asset segment based on verbal input from the teachings of Woods.
 One of ordinary skill in the art would have been motivated because it would allow to use biometric information that would correspond to a sharable moment in order to generate a segment that includes a portion of the media asset (Woods, see 0007). 	As to claim 12, Newman in view of Krikorian discloses everything disclosed in claim 10, but is silent to wherein said receiving the selection to share the portion of the multimedia content and said receiving the selection of one or more users comprises receiving a voice command. 	However, Woods discloses wherein said receiving the selection to share the portion of the multimedia content and said receiving the selection of one or more users comprises receiving. a voice command (Woods, [0041], [0043], voice recognition engine includes a voice command database, wherein the voice command includes an entry with the phrase "post to Facebook" or any variation that can automatically generate a segment of the media asset being currently presented and post or transmit the generated segment to a social network or blog). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective 
 One of ordinary skill in the art would have been motivated because it would allow to use biometric information that would correspond to a sharable moment in order to generate a segment that includes a portion of the media asset (Woods, see 0007).
            

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. Publication 2004/0197088, which describes system for presenting audio-video content. 	U.S. Publication 2007/0050510, which describes session-based multimedia messaging service. 	U.S. Publication 2009/0158154, which describes mobile terminal and method of playing data therein. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/T.M.P/             Examiner, Art Unit 2457                                                                                                                                                                                           

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457